UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1451


THOMAS F. KASTON,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cv-00539-FL)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Thomas F. Kaston, Appellant Pro Se. Leah Frances Golshani, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas F. Kaston seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and affirming the Commissioner’s decision denying Kaston’s

application for disability benefits. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed. ∗

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 23, 2017. The

notice of appeal was filed on March 27, 2017. Because Kaston failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED

       ∗
         Although we dismiss for lack of jurisdiction, we note that Kaston waived
appellate review of the district court’s order by failing to file timely specific objections to
the magistrate judge’s recommendation despite being warned of the consequences. See
Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Thomas v. Arn, 474 U.S. 140
(1985).


                                               2